Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 50, 57, 59 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims each cites “Determine devices based on received requests”, “the plurality of devices are determined by the another device based on requests transmitted to another device from the plurality of devices.”, “determine the plurality of the first devices as determined devices based on received requests”,  “determining, by the at least one processor, devices based on received requests” and “the plurality of devices are determined by the another device based on requests transmitted to another device from the plurality of devices.”; this renders the claim unclear and such it found to indefinite. All of the above limitations concern determining devices based on request but it’s not clear what exactly is being determined. Its not clear if what devices are used are being determined or something about each device in particular is being determined such as device name, type, versions, device attributes, or something else. As such it’s not what is clear what is being determined as the claims 41, 50, 57, 59 and 66 as well as claims dependent on them.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41, 43, 47, 49-51, 54, 56-59, 61, 65-67, 70, 72, 74 and 77-81  are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0242760A1 – hereinafter referred to as Miao) and further in view of Jubatus – “Conceptual Explanation of Distributed Learning Mechanism”.

Claims 41, 43, 47, 49-51, 54, 56-59, 61, 65-67, 70, 72, 74 and 77-81  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao et al. (US 2015/0242760A1 – hereinafter referred to as Miao).

In regards to claim 41, Miao discloses a device comprising: 
at least one memory; (Miao 3 fig. 1 element 118 (RAM) and element 108 (memory))
and at least one processor configured to: (Miao element 104 teaches processors)

receive, from each of a plurality of devices, information relating to a model update; (Miao abstract teaches “Modifying the consensus machine learning model (global model) can generate a personalized machine learning model (local model or the model of the instant application). Personalizing machine learning can also include transmitting the personalized machine learning model to a server that updates the consensus machine learning model.” This teaches receiving information from a device related to a model update, as it is sent to server to update the consensus machine learning model. Also see fig. 5 which teaches a plurality of user devices in element 506 which in para. [0054] cites “…and a plurality of other client devices 506…”)

generate a model based on a plurality of pieces of the information relating to the model update; and (Miao para. [0052] teaches “For example, each individual personalized machine learning model from each client device can be collected and aggregated together at the server. This collection and aggregations can be used to update a global machine learning model, which can subsequently be transmitted to each individual client device to update the personalized machine learning models.”)

transmit the generated model to at least one of the plurality of devices; (Miao para. [0052] teaches “For example, each individual personalized machine learning model from each client device can be collected and aggregated together at the server. This collection and aggregations can be used to update a global machine learning model, which can subsequently be transmitted to each individual client device to update the personalized machine learning models”.)

wherein a global model is provided to each of the plurality of devices, and the information relating to the model update is information relating to an update of the global model and generated by the each of the plurality of devices based on an analysis of data using the global model, the data being collected by the each of the plurality of devices. (Miao para. [0052] teaches creating an updated global machine learning model from personal machine learning models on user devices, then sending the updated global model to user devices to be used and further personalized or updated, to only be sent to server to be used to create a new update global model that again is sent to client devices. It also teaches this process is iterative.)

However Miao fails to disclose receiving a request from each of a plurality of devices and determining devices based on received requests.

Jubatus discloses receiving a request from each of a plurality of devices and determining devices based on received requests. (In light of the 112 rejection supra, the examiner interprets that the limitation to mean that some devices communicates with the plurality of devices to make some kind of determination. Jubatus page 2 discloses servers a, b and c, wherein C is representative and it receives data (receives a request) from both of servers and B. It then mixes or combines the data from the all servers, including it self to create a new global model that is sent out to both serves A and B, this the what is determined.) 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Miao with that Jubatus to allow for receiving request and determine devices as both references deal with distributed processing and the use of global models. It creates the benefit of being saving space as suggested on page 1 of Jubatus and allow for updating global modes.

In regards to claim 43, Miao in view of Jubatus discloses the device of claim 41, wherein the at least one processor is configured to generate the model without receiving, for generating the model, the data analyzed by the each of the determined devices using the global model. (Miao para. [0062] teaches the personalized models are transmitted to the server to update the global model. This teaches updating the global model without receiving the data analyzed by each of the plurality of devices, instead it uses the models itself and not the data the plurality of models used.) 

In regards to claim 47, Miao in view of Jubatus discloses the device of claim 41, wherein the  the information relating to the model update is at least one of (1) a model updated, from the global model, by the each of the determined devices, (2) an analysis result, using the global model, of the data collected by the each of the determined devices, (3) structural metadata, (4) context metadata, or (5) data distribution. (Miao para. [0052] teaches creating an updated global machine learning model from personal machine learning models on user devices, then sending the updated global model to user devices to be used and further personalized or updated, to only be sent to server to be used to create a new update global model that again is sent to client devices. It also teaches this process is iterative. Thus this teaches a model updated from the global model by each of the plurality of devices.)

In regards to claim 49, Miao in view of Jubatus discloses the device of claim 41, wherein the device is a server or an edge device. (Miao fig. 3 teaches a server and edge device, wherein the edge devices are the client devices.)

In regards to claim 72, Miao in view of Jubatus discloses the device of claim 41, wherein the information relating to the model update is statistic information relating to the update of the global model. (Miao para. [0025] teaches the server may receiver from a client devices a first feature distribution, wherein feature distribution is statistic information.)

In regards to claim 74, Miao in view of Jubatus discloses the device of claim 41, wherein the at least one processor is configured to determine the devices based on at least one of geographic information or connection status. (Jubatus page 2 discloses servers a, b and c, wherein C is representative and it receives data (receives a request) from both of servers and B. It then mixes or combines the data from the all servers, including itself,  to create a new global model that is sent out to both serves A and B, this the what is determined. Also as all devices are connected to the C as they send and received information to device then they are connected as connection status.)

In regards to claim 77, Miao in view of Jubatus discloses the device of claim 41, wherein the at least one processor is further configured to repeat a reception of a plurality of pieces of information relating to a model update, a generation of a model, and a transmission of the generated model. (Miao para. [0052] teaches creating an updated global machine learning model from personal machine learning models on user devices, then sending the updated global model to user devices to be used and further personalized or updated, to only be sent to server to be used to create a new update global model that again is sent to client devices. It also teaches this process is iterative.)


In regards to claim 50, Miao discloses a device comprising: 
at least one memory; and (Miao 3 fig. 1 element 118 (RAM) and element 108 (memory))
at least one processor configured to: (Miao element 104 teaches processors)
collect data; -3- 4885-3057-1776.1Atty. Dkt. No. 119853-0103 analyze the data using a global model; generate, based on a result of the analysis, information relating to an update of the global model; transmit the information to the another device; and after transmitting the information, receive, from the another device, a model generated by the another device, wherein the model is generated, by the another device, using a plurality of pieces of information relating to the update of the global model received from a plurality of devices including the device. (Miao para. [0052] teaches creating an updated global machine learning model from personal machine learning models on user devices, then sending the updated global model to user devices to be used and further personalized or updated, to only be sent to server to be used to create a new update global model that again is sent to client devices. It also teaches this process is iterative.)

Miao does not explicitly disclose transmit a request to another device and the plurality of devices are determined by another device based on request transmitted to another device from the plurality of devices.

Jubatus discloses transmit a request to another device and the plurality of devices are determined by another device based on request transmitted to another device from the plurality of devices. (In light of the 112 rejection supra, the examiner interprets that the limitation to mean that some devices communicates with the plurality of devices to make some kind of determination. Jubatus page 2 discloses servers a, b and c, wherein C is representative and it receives data (receives a request) from both of servers and B. It then mixes or combines the data from the all servers, including itself to create a new global model that is sent out to both serves A and B, this the what is determined.) 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Miao with that Jubatus to allow for receiving request and determine devices as both references deal with distributed processing and the use of global models. It creates the benefit of being saving space as suggested on page 1 of Jubatus and allow for updating global modes.


	In regards to claim 51, it is the device embodiment of claim 43 with similar limitations and thus rejected using the reasoning found in claim 43.
In regards to claim 54, it is the device embodiment of claim 47 with similar limitations and thus rejected using the reasoning found in claim 47.
In regards to claim 56, it is the device embodiment of claim 49 with similar limitations and thus rejected using the reasoning found in claim 49.
In regards to claim 78, it is the device embodiment of claim 72 with similar limitations and thus rejected using the reasoning found in claim 72.

In regards to claim 57, Miao discloses a system comprising: 
a plurality of first devices; and (Miao fig. 3 elements 302 A, B, & C teaches client devices which are the first devices)
at least one second device; (Miao fig. 3 element 304 teaches a server which is the second device)
each of the plurality of first devices is configured to: 
collect data; analyze the data using a global model; generate, based on the analysis, information relating to an update of the global model; transmit the information relating to an update of the global model to the last one second device; and receive a model from the at least one second device after transmitting the information relating to the update of the global model; (Miao para. [0052] teaches creating an updated global machine learning model from personal machine learning models on user devices, then sending the updated global model to user devices to be used and further personalized or updated, to only be sent to server to be used to create a new update global model that again is sent to client devices. It also teaches this process is iterative.)
the at least one second device is configured to: 
receive the information relating to the update of the global model, from each of the determined devices; generate the model based on a plurality of pieces of the information relating to the update of the global model; and transmit the model to at least one of the determined devices, wherein the global model is provided to the each of the determined devices. (Miao para. [0052] teaches creating an updated global machine learning model from personal machine learning models on user devices, then sending the updated global model to user devices to be used and further personalized or updated, to only be sent to server to be used to create a new update global model that again is sent to client devices. It also teaches this process is iterative.)

Miao does not explicitly disclose receiving the request from the each of the plurality of first devices and determining the plurality of first devices as determined devices based on request received requests.

Jubatus discloses receiving the request from the each of the plurality of first devices and determining the plurality of first devices as determined devices based on request received requests. (In light of the 112 rejection supra, the examiner interprets that the limitation to mean that some device communicates with the plurality of devices to make some kind of determination. Jubatus page 2 discloses servers a, b and c, wherein C is representative and it receives data (receives a request) from both of servers and B. It then mixes or combines the data from the all servers, including itself to create a new global model that is sent out to both serves A and B, this the what is determined.) 

It would have been obvious to one of ordinary skill in the art to modify the teachings of Miao with that Jubatus to allow for receiving request and determine devices as both references deal with distributed processing and the use of global models. It creates the benefit of being saving space as suggested on page 1 of Jubatus and allow for updating global modes.
	
In regards to claim 58, it is the system embodiment of claim 43 with similar limitation and thus rejected using the reasoning found in claim 43.
	In regards to claim 79, it is the system embodiment of claim 54 with similar limitations and thus rejected using the reasoning found in claim 54.
In regards to claim 80, it is the system embodiment of claim 72 with similar limitations and thus rejected using the reasoning found in claim 72.


In regards to claim 59, it is the method embodiment of claim 41, with similar limitations and thus rejected using the reasoning found in claim 41.
In regards to claim 61, it is the method embodiment of claim 43, with similar limitations and thus rejected using the reasoning found in claim 43.
In regards to claim 65, it is the method embodiment of claim 47, with similar limitations and thus rejected using the reasoning found in claim 47.
In regards to claim 81, it is the method embodiment of claim 72, with similar limitations and thus rejected using the reasoning found in claim 72.

In regards to claim 66, it is the method embodiment of claim 50 with similar limitations and thus rejected using the reasoning found in claim 50.
In regards to claim 67, it is the method embodiment of claim 43 with similar limitations and thus rejected using the reasoning found in claim 43.
In regards to claim 70, it is the method embodiment of claim 47 with similar limitations and thus rejected using the reasoning found in claim 47.



Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0242760A1 – hereinafter referred to as Miao) in view of Jubatus – “Conceptual Explanation of Distributed Learning Mechanism” and further in view of Hashem – (“Optimal Linear Combinations of Neural Networks”).

In regards to claim 75, Miao in view of Jubatus discloses the device of claim 41, but fails to disclose wherein the at least one processor is configured to generate the model by using an averaging operation.
	Hashem discloses generate the model by using an averaging operation. (Hashem page 600 left column bullet 3 and page 600 right column first paragraph teaches “The simple average of a number of estimators has been frequently compared to the individual estimators, and in many cases improves the model accuracy.” This teaches that averaging a number of estimators (local models) provides better accuracy than any single local model.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miao in view of Jubatus with that Hashem to allow for average of the local models to form the global model as both references deal with the use of machine of learning and it provides the benefit of creating a more accurate model while using a simple technique as suggested by Hashem on page 600 right column first paragraph.

	
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0242760A1 – hereinafter referred to as Miao) in view of Jubatus – “Conceptual Explanation of Distributed Learning Mechanism” and further in view of Whiteside et al. (US 2017/0255885 A1 – hereinafter referred to as Whiteside).

In regards to claim 76, Miao in view of Jubatus discloses the device of claim 41, but fails to disclose wherein the at least one processor is further configured to record information relating to at least one of the model update or the model generation.  
Whiteside discloses wherein the at least one processor is further configured to record information relating to at least one of the model update or the model generation. (Whiteside para. [0134] cites “Each object version together with the labels that identify the nodes on version hierarchy are immutable and stamped with their date of creation and approval on a non-transient medium, it is possible to maintain a complete record of the versions of the model, with minimal replication of data. The version structure forms a complete evolution over time of the historical and the individual user and user group versions…” This teaches recording any changes and version of a model.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miao in view of Jubatus with that of Whiteside to record information relating to model update or model generation as recording changes is something is well known and widely used in computer system and would be obvious and well within the skills to one ordinary skill. The benefit of doing so it provides a record of any changes so that everything that is done is easily tracked by users.

	
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127